office_of_chief_counsel internal_revenue_service memorandum number release date cc psi rsmith postu-106944-14 uilc date date to associate area_counsel -------------- large business international attn ------------------------------ from branch chief branch passthroughs special industries subject ---------------------- this chief_counsel_advice responds to an email request for assistance dated date this advice may not be used or cited as precedent legend taxpayer sub date date date date year n ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ---------------------------- --------------------- ------------------ ----------------- ------ postu-106944-14 government agency regulator issue after a mid-year s election termination is the annual income of an s_corporation taxpayer with one qsub sub pro-rated pursuant to sec_1362 or must the s_corporation and the qsub use a closing of the books method must the parent and subsidiary follow the same method facts before date taxpayer a family-owned s_corporation was a holding_company that held sub taxpayer made a qsub election with respect to sub effective date taxpayer revoked its s_corporation_election by filing a revocation with the service and thereupon became a c_corporation sub also became a c_corporation sub had significant bank bad_debts arise during year some of which occurred during the sub’s post termination c period taxpayer and its shareholders have sufficient aaa and basis to absorb the losses if we permit them to use the pro_rata method because under that method n of the losses will be attributed to the short s year date through date on date sub was closed by government agency which appointed regulator as receiver in receivership taxpayer still held all of the sub stock but regulator had functional control_over sub law sec_1_1361-4 provides that in general for federal tax purposes-- i a corporation that is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation sec_1_1361-5 provides that the termination of a qsub election is effective at the close of the last day of the parent's last taxable_year as an s_corporation if the parent's s election terminates under sec_1_1362-2 sec_1_1361-5 provides that if a qsub election terminates under sec_1_1361-5 the former qsub is treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from the s_corporation parent in exchange for stock of the new corporation the tax treatment of this transaction or of a larger transaction that includes this transaction will be determined under the internal_revenue_code and general principles of tax law including the step_transaction_doctrine for purposes of determining the application of postu-106944-14 sec_351 with respect to this transaction instruments obligations or other arrangements that are not treated as stock of the qsub under sec_1_1361-2 are disregarded in determining control for purposes of sec_368 even if they are equity under general principles of tax law sec_1362 provides that in the case of an s_termination_year for purposes of title a the portion of such year ending before the 1st day for which the termination is effective shall be treated as a short taxable_year for which the corporation is an s_corporation b the portion of such year beginning on such 1st day shall be treated as a short taxable_year for which the corporation is a c_corporation sec_1362 provides that except as provided in sec_1362 and sec_1362 and d the determination of which items are to be taken into account for each of the short taxable years referred to in paragraph shall be made-- a first by determining for the s termination year-- i the amount of each of the items of income loss deduction or credit described in sec_1366 and ii the amount of the nonseparately_computed_income_or_loss and b then by assigning an equal portion of each amount determined under subparagraph a to each day of the s_termination_year sec_1362 provides that a corporation may elect to have paragraph not apply sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in the corporation at any time during the s_short_year and all persons who are shareholders in the corporation on the first day of the c_short_year consent to such election sec_1362 provides that the taxable_income for the short_year described in sec_1362 shall be placed on an annual basis by multiplying the taxable_income for such short_year by the number of days in the s_termination_year and by dividing the result by the number of days in the short_year the tax shall be the same part of the tax computed on the annual basis as the number of days in such short_year is of the number of days in the s_termination_year analysis in general a corporation does not close its books when its s status terminates rather the corporation allocates items of income gain loss deduction and credit between the s_short_year and the c_short_year on a pro_rata basis items allocable to the s_short_year pass through to the shareholders and items allocable to the c_short_year are assumed by the c_corporation however a corporation may elect to close its books rather than allocating its annual income pro_rata postu-106944-14 for federal_income_tax purposes sub and taxpayer were treated as the same entity until taxpayer voluntarily revoked its s election on date after the termination of taxpayer’s s election sub and taxpayer became two separate c corporations pursuant to sec_1_1361-5 after taxpayer’s s election termination sub became a new corporation newco acquiring all of the assets of sub immediately before the termination from taxpayer in exchange for stock of the new corporation therefore sub became an entirely new corporation that did not exist prior to taxpayer’s s election termination taxpayer believes that the income allocation rules of sec_1362 apply to newco and that all items of income gain loss deduction and credit attributable to taxpayer sub and newco are allocable pro_rata during year conclusion following the termination of taxpayer’s s election taxpayer and newco formerly sub are two separate c corporations assuming all the requirements are met taxpayer’s deemed transfer of all the assets and liabilities of sub to newco in exchange for newco stock is treated as a sec_351 transaction thereafter unless taxpayer and newco elected to file on a consolidated basis newco’s income must be separately accounted for on its own return in other words newco’s items of income gain loss deduction and credit cannot be combined with those of the taxpayer for proration under sec_1362 note however if taxpayer’s deemed transfer of liabilities exceeded the fair value of the transferred assets the transaction will not qualify for sec_351 treatment sec_351 requires a net value exchange where the fair value of assets transferred exceed the liabilities assumed by the transferee see generally meyer v united_states ct_cl h g 44_bta_1182 revrul_59_296 if the deemed transfer of sub’s assets and liabilities to newco fail to qualify under sec_351 the transaction would be taxable accordingly taxpayer will need to recognize gain_or_loss on the transaction moreover should any of the transferred assets have a basis in excess of fair value a loss asset the loss will be deferred under sec_267 until the loss property is transferred outside the sec_267 controlled_group in other words taxpayer can recognize the loss on the transferred assets if any when regulator took over newco on date thus newco former sub cannot prorate any items that arose after the s election termination however the parent taxpayer may choose to either prorate or close its books pursuant to sec_1362 and in fact the parent is required to prorate unless it elects otherwise pursuant to sec_1362 prorated items include all items of income gain loss deduction and credit that arose in either taxpayer or sub prior to the s election termination as well as all items of income gain loss deduction and credit that arose in taxpayer only after the s election termination see the current thinking of the irs as evidenced by prop_reg sec_1_351-1 postu-106944-14 this cca does not address when or how or the extent to which any bad_debts became deductible to the taxpayer sub or newco during year this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
